 

Exhibit 10.1

 

EXECUTION VERSION



 

AMENDMENT NO. 5 TO



SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

 

This AMENDMENT NO. 5 TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment), dated as of April 3, 2017, is made with respect to the Senior
Secured Revolving Credit Agreement, dated as of May 8, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALCENTRA CAPITAL CORPORATION, a Maryland corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Credit Agreement as lenders (the “Lenders”), and ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement (as amended hereby).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENTS TO CREDIT AGREEMENT

 

Effective as of the Amendment No. 5 Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Two Largest Industry Classification Group” in its entirety and replacing it
with the following defined term in the appropriate alphabetical order (solely
for the sake of convenience in reviewing this Amendment, the language changed in
this definition of Two Largest Industry Classification Group is set forth in
bold italics):

 

“ ‘Two Largest Industry Classification Group’ means, as of any date of
determination, each of the two Industry Classification Groups that a greater
portion of the Borrowing Base has been assigned to each such Industry
Classification Group pursuant to Section 5.12(a) than any other single Industry
Classification Group; provided, that in no event shall the “Utilities: Oil &
Gas” Industry Classification Group (or any similar oil or gas Industry
Classification Group) constitute or be a part of the Two Largest Industry
Classification Groups.



 

 

 

(b) Section 5.13 of the Credit Agreement is hereby amended by deleting clause
(f) in its entirety and replacing it with the following (solely for the sake of
convenience in reviewing this Amendment, the language changed in this clause (f)
of Section 5.13 of the Credit Agreement is set forth in bold italics):

 

“(f) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in each of the Industry Classification Groups that are part of the
Two Largest Industry Classification Group shall not exceed, with respect to the
largest Industry Classification Group, 25% of the Borrowing Base and, with
respect to the second-largest Industry Classification Group, 20% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed the percentage set forth above for such Industry
Classification Group;”

 

SECTION II MISCELLANEOUS

 

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (such date, the “Amendment No. 5 Effective Date”) on
which the Borrower and the Subsidiary Guarantors shall have satisfied each of
the following conditions precedent (unless a condition shall have been waived in
accordance with Section 9.02 of the Credit Agreement):

 

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or

 

(2) written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission or electronic mail of a signed signature page to this
Amendment) that such party has signed a counterpart of this Amendment.

 

(b) Corporate Documents. The Administrative Agent shall have received (x)
signature and incumbency certificates of the officers of such Person executing
the Amendment and the other Loan Documents to which it is a party and (y)
resolutions of the board of directors or similar governing body of each Obligor
approving and authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the date hereof, certified as of the date hereof
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment.

 

(c) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

(d) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

2 

 



 

(e) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing as of the date hereof.

 

(f) Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement, this Amendment or under any Material
Indebtedness immediately before and after giving effect to this Amendment.

 

(g) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

 

2.2.  Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the date hereof and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article III of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date hereof or as to
any such representations and warranties that refer to a specific date, as of
such specific date, with the same effect as though made on and as of the date
hereof.

 

2.3.  Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.  Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent.

 

2.5.  GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 



3 

 



2.6.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

2.7.  Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.

 

2.8.  Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantor under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 

2.9.  Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, each of the Borrower and the Subsidiary Guarantor
hereby, as of the date hereof, (i) consents to this Amendment and the
transactions contemplated hereby, (ii) agrees that the Guarantee and Security
Agreement and each of the other Security Documents is in full force and effect,
(iii) confirms its guarantee (solely in the case of the Subsidiary Guarantor)
and affirms its obligations under the Guarantee and Security Agreement and
confirms its grant of a security interest in its assets as Collateral for the
Secured Obligations (as defined in the Guarantee and Security Agreement), and
(iv) acknowledges and affirms that such guarantee and/or grant is in full force
and effect in respect of, and to secure, the Secured Obligations (as defined in
the Guarantee and Security Agreement).

 



4 

 

2.10.  Release. Each of the Borrower and the Subsidiary Guarantor hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the  Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) including, but not limited to,
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith), and (b) the Administrative Agent, the
Collateral Agent and each Lender has heretofore properly performed and satisfied
in a timely manner all of its obligations to the Obligors and their Affiliates
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith) that are required to have been performed
on or prior to the date hereof. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each of the Borrower and the Subsidiary Guarantor (for itself and
its Affiliates and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Administrative
Agent, the Collateral Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof directly
arising out of, connected with or related to this Amendment, the Credit
Agreement or any other Loan Document (or any other document entered into in
connection therewith), or any act, event or transaction related or attendant
thereto, or the agreements of the Administrative Agent, the Collateral Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any of the Borrower or the Subsidiary Guarantor, or the
making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.

 

[Signature pages follow]

 

5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

ALCENTRA CAPITAL CORPORATION,
as Borrower

 

 

By:       /s/ Ellida McMillan                                                 

Name:  Ellida McMillan

Title:    Chief Account Officer, Treasurer and Secretary

 

ALCENTRA BDC EQUITY HOLDINGS, LLC,
as Subsidiary Guarantor

 

 

By:       /s/ Paul J. Echausse                                                 

Name:  Paul J. Echausse

Title:    President and Chief Executive Officer

 

 



[Signature Page to Amendment No. 5 to Senior Secured Revolving Credit Agreement]



 

   

 

 

ING CAPITAL LLC, as Administrative Agent and as a Lender

 

 

By:       /s/ Patrick Frisch                                                 

Name:  Patrick Frisch

Title:    Managing Director

 

 

By:       /s/ Pim Rothweiler                                                 

Name:  Pim Rothweiler

Title:    Managing Director

 

 



[Signature Page to Amendment No. 5 to Senior Secured Revolving Credit Agreement]

 



   

 

 

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

By:       /s/ Timothy E. Beebe                                                 

Name:  Timothy E. Beebe

Title:    Vice President

 

 



[Signature Page to Amendment No. 5 to Senior Secured Revolving Credit Agreement]

 



   

 

 

ALOSTAR BANK OF COMMERCE, as Lender

 

 

By:        /s/ Daryn Venéy                                                

Name:  Daryn Venéy

Title:    Vice President

 

 



[Signature Page to Amendment No. 5 to Senior Secured Revolving Credit Agreement]

 



   

 

 

STIFEL BANK & TRUST, as Lender

 

 

By:       /s/ Joseph L. Sooter,
Jr.                                                 

Name:  Joseph L. Sooter, Jr.

Title:    Senior Vice President

 

 



[Signature Page to Amendment No. 5 to Senior Secured Revolving Credit Agreement]



 



   

 

 

 

 

